DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,576,293. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is broader than the patented claim 1 and encompasses the subject matter of claim 1. Patented claim 1 teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claims 2-20 are essentially duplicates of respective patented claims 2-20 in claim language, with the only difference being that the instant claims broadly recite an implantable stimulator, which encompasses the more narrowly patented implantable electroacupuncture device. When comparing each respective claim, the instant claims are broader in scope and not patentably distinct from the patented claims.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,827,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is broader than the patented claim 1 and encompasses the subject matter of claim 1. Patented claim 1 teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claim 2 is obvious in view of patented claim 1, which recites wherein the at least two electrodes are located on the first surface of the housing. Instant claim 3 is obvious in view of patented claim 1 which recites a central electrode with a circumferential ring electrode that is at least 5 mm from the center of the central electrode, and instant claim 6 is obvious in view of patented claim 16, locating the circumferential electrode around the edge of the housing. Instant claims 4-5 are obvious in view of patented claims 2-3, respectively, directed to a central electrode that is either a cathode or anode, with a ring electrode circumferentially surrounding the central electrode on the edge of the housing being an opposite polarity (anode or cathode, respectively) from the central electrode. Instant claim 8 is obvious in view of patented claims 4 or 17, which recites the same (coin-shaped) housing dimensions. Instant claim 9 is obvious in view of patented claim 8, which recites that the primary battery has sufficient capacity to power the pulse generation circuitry for a minimum of two years. Instant claim 10 is obvious in view of patented claim 5, which recites the same primary battery nominal output voltage of 3 volts. Instant claim 11 is obvious in view of patented claim 6, which recites the same boost converter and means for selectively turning the boost converter circuit OFF and ON, with VOUT generating the stimulation sessions. Instant claims 12-13 are essentially duplicates of patented claims 19 and 9, respectively, with the instant claim broadly reciting an implantable stimulator, which encompasses the more narrowly patented implantable electroacupuncture device. Instant claims 14-15 are obvious in view of patented claims 10-11, respectively, which recites means for reducing leading edge transient signals, and comprises a programmable current source, wherein the means comprises a cascode circuit at the input of the programmable current source. Instant claim 16 is obvious in view of patented claim 12, which recites means for kick starting the programmable circuit source to eliminate or reduce undesired delays in the leading edge of the stimulation sessions. Instant claims 17-20 are essentially duplicates of patented claims 13-15 and 18, respectively, with the instant claim broadly reciting an implantable stimulator, which encompasses the more narrowly patented implantable electroacupuncture device.
Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 10, 15 and 19 of U.S. Patent No. 9,827,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims 1 and 9 render obvious instant claim 1, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claim 2 is obvious in view of patented claim 1, which recites wherein the at least two electrodes are located on the first surface of the housing. Instant claim 3 is obvious in view of patented claims 1 and 19 which recites a central electrode with a circumferential ring electrode that is at least 5 mm from the central electrode, and instant claim 6 is obvious in view of patented claim 18, locating the circumferential electrode around the edge of the housing. Instant claims 4-5 are obvious in view of patented claims 2-3, respectively, directed to a central electrode that is either a cathode or anode, with a ring electrode circumferentially surrounding the central electrode on the edge of the housing being an opposite polarity (anode or cathode, respectively) and 5 mm distant from the center of the central electrode. Instant claim 8 is obvious in view of patented claims 6 or 7, which recites the same coin-shaped housing dimensions. Instant claim 9 is obvious in view of patented claim 15, which recites that the primary battery has sufficient capacity to power the pulse generation circuitry for a minimum of two years. Instant claim 10 is obvious in view of patented claim 9, which recites the same primary battery nominal output voltage of 3 volts. Instant claim 11 is obvious in view of patented claim 10, which recites the same boost converter and means for selectively turning the boost converter circuit OFF and ON, with VOUT generating the stimulation sessions. 
Claims 1-6, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 11, 15, and 16 of U.S. Patent No. 9,566,212. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is rendered obvious by patented claims 1 or the combination of patented claims 11 and 15, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claim 2 is obvious in view of patented claim 6, which locates the electrodes on the outside surface of the housing. Instant claims 3-5 are obvious in view of patented claims 7 or 11, which locates an electrode of one polarity at the center of the housing and a second electrode of a different polarity circumferentially around the central electrode and 5 mm distant from the center of the central electrode. Instant claim 6 is obvious in view of patented claim 16, locating the circumferential electrode around the edge of the housing. Instant claim 10 is obvious in view of patented claim 15, which recites the same primary battery nominal output voltage of 3 volts. Instant claim 17 is obvious in view of patented claim 5, which recites power management circuitry for limiting an amount of instantaneous current that can be drawn from the primary battery.
Claims 1-4, 6, 8, 10-13, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 10-12 of U.S. Patent No. 9,089,716. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is rendered obvious by patented claims 1 or 10, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claims 2 and 3 are obvious in view of patented claims 1 or 10, which locates the electrodes on the outside surface of the housing, wherein there is one central electrode and one circumferential electrode surrounding the central electrode and 5 mm distant from the center of the central electrode. Instant claim 4 is obvious in view of patented claim 11, with a central cathode electrode and an anode electrode circumferentially surrounding the central electrode. Instant claim 6 is obvious in view of patented claim 12, locating the circumferential electrode around the edge of the housing. Instant claim 8 is obvious in view of patented claims 1 or 11, which recites the same (coin-shaped) housing dimensions. Instant claim 10 is obvious in view of patented claim 6, which recites the same primary battery nominal output voltage of 3 volts. The features recited in claims 11-13 and 17 are obvious or at least implied by patented claims 3-5, which limits the drain on the battery by using a boost converter circuit to modulate an ON state to be no more than 2% of the time that the implantable stimulator is running, with a shut down feature. Instant claim 16 is obvious in view of the kick starting feature of patented claim 7.
Claims 1-5, 8, 10, 11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 13, 24, 27-30, and 32 of U.S. Patent No. 9,173,811. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is rendered obvious by each of patented claims 13, 24, 30, and the combination of patented claims 1 and 5, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms. Instant claims 2 and 3 are obvious in view of patented claims 1, 13, 24, 30, and/or 32, which locates the electrodes on the outside surface of the housing, wherein there is one central electrode and one circumferential electrode surrounding the central electrode and 5 mm distant from the center of the central electrode. Instant claims 4 and 5 are obvious in view of patented claim 24, with one of the electrodes being a cathode and one of the electrodes being an anode. Instant claim 8 is obvious in view of patented claims 13, 29, and 30, which recites the same (coin-shaped) housing dimensions. Instant claim 10 is obvious in view of patented claim 5, which recites the same primary battery nominal output voltage of 3 volts. The features recited in claims 11, 13 and 17 are obvious or at least implied by patented claims 6 and 27-28 which limits the drain on the battery by using a boost converter circuit to modulate ON and OFF states. 
Claims 1-6, 8, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 9, 13, 19-20, and 28 of U.S. Patent No. 9,198,828. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-3 and 10 are rendered obvious by each of patented claims 1, 13, or 20, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms and nominal output voltage of 3 volts, wherein one electrode is a central electrode and one electrode is a circumferential electrode 5mm distant from the center of the central electrode. Instant claims 4-5 are obvious in view of patented claims 4-5, respectively, directed to a central electrode that is either a cathode or anode, with a ring electrode circumferentially surrounding the central electrode and being an opposite polarity (anode or cathode, respectively) from the central electrode. Instant claim 6 is obvious in view of patented claim 28, which recites the ring electrode being around a perimeter edge of the housing. Instant claim 8 is obvious in view of patented claims 1 and 7, which recites the same (coin-shaped) housing dimensions. Instant claim 17 is obvious in view of patented claims 9 and 19, which recite a boost converter circuit as power management circuitry to modulate an ON and OFF state to limit the amount of instantaneous current that can be drawn from the primary battery.
Claims 1-2, 4-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, and 12-14 of U.S. Patent No. 10,940,033. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-2 and 4-5 are rendered obvious by patented claims 1 or the combination of claims 12-13, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms, wherein there is a central electrode that is either a cathode or anode, with a ring electrode circumferentially surrounding the central electrode and being an opposite polarity (anode or cathode, respectively) from the central electrode. Instant claim 6 is obvious in view of patented claim 10, locating the circumferential ring electrode around the perimeter edge of the housing. Instant claim 8 is obvious in view of patented claims 3 or 14, which teaches a coin-shaped housing and also a coin-sized housing, which renders obvious the claimed dimensions of a 25 mm diameter and 2.5 mm thickness, which is approximately coin-sized.
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, and 12-14 of U.S. Patent No. 10,940,313. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-2 and 4-5 are rendered obvious by patented claims 1 or the combination of claims 12-13, which teaches implanting a first surface of a housing beneath a skin surface to position at least two electrodes on the housing that are positioned inwardly towards the tissue, comprising pulse generation circuitry which delivers stimulation sessions to the electrodes having a duration of T3 minutes and at a rate of once every T4 minutes, wherein T3:T4 is no greater than 0.05, and further comprising a primary battery having an internal impedance greater than 5 ohms, wherein there is a central electrode that is either a cathode or anode, with a ring electrode circumferentially surrounding the central electrode and being an opposite polarity (anode or cathode, respectively) from the central electrode. Instant claim 6 is obvious in view of patented claim 10, locating the circumferential ring electrode around the perimeter edge of the housing. Instant claim 8 is obvious in view of patented claims 3 or 14, which teaches a coin-shaped housing and also a coin-sized housing, which renders obvious the claimed dimensions of a 25 mm diameter and 2.5 mm thickness, which is approximately coin-sized.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations include: (1) “means for selectively turning the boost converter circuit OFF and ON” (claim 11); (2) “means for reducing leading edge transient signals” (claim 14); and (3) “means for kick starting the programmable current source when low amplitude stimulation pulses are generated” (claim 16).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (4) “shut down feature” (claim 13) and (5) “power management circuitry” (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations “shut down feature which automatically places  the boost converter circuit in an OFF state…“ (claim 13) and “power management circuitry that limits an amount of instantaneous current that can be drawn from the primary battery” (claim 17) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “shut down feature“ and “power management circuitry” respectively coupled with functional language essentially equivalent to “configured to…” perform a recited claimed function, wherein the shut down feature is configured to put the boost converter circuit in an OFF state, and the power management circuitry is configured to limit an amount of instantaneous current that can be drawn from the primary battery, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: The specification does not provide actual structures of each recited “unit” and instead discloses that each of the above recited “unit” is a component of a computer system (Fig. 1) as follows:
(1) means for selectively turning the boost converter circuit OFF and ON: a physical battery control circuit (para. 0020, 0131, Fig. 8A), a digital control signal of claim 12 (para. 00029, 00147), or as interpreted for the shut down feature of the boost converter circuit as recited in claim 13 (see below for claim interpretation of the shut down feature)
(2) means for reducing leading edge transient signals: cascode circuit (claim 15, para. 00058) or N-MOSFET transistor switch that acts as a cascode (para. 00181, 00184)
(3) means for kick starting the programmable current source when low amplitude stimulation pulses are generated: diode as described in para. 00186-00187
(4) shut down feature: a control signal (para. 00147, 00151, 00153, 00155)
(5) power management circuitry: boost converter circuit (para. 0145) or control circuit (para. 0145) (Fig. 8A)

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 9-10 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parramon et al (US 2009/0292341 A1, hereinafter “Parramon”) in view of Greatbatch (US 7,136,701 B1, hereinafter “Greatbatch”), and in further view of Gelfand et al (US 7,373,204 B2, hereinafter “Gelfand”) (all cited in the IDS filed on 01/30/2020).
Regarding claim 1, Parramon shows an implantable stimulation device comprising a housing configured to be implanted beneath a skin surface of the patient and having a first surface adapted to face inwardly into tissue of the patient at or near the target tissue location (Abstract, para. 0009 - an implantable stimulation device implanted beneath the patient’s skin for tissue stimulation to prevent and treat various disorders); pulse generation circuitry located within the housing and electrically coupled to at least two electrodes, the pulse generation circuitry being adapted to deliver stimulation sessions by way of the at least two electrodes to the target tissue location in accordance with a stimulation regimen, the stimulation sessions each including a plurality of the stimulation pulses (para. 0067-0068, 0072-0077 - a pulse generator for generating stimulus pulses that are applied to a patient through electrodes in accordance with a program stored in a programmable memory; Fig. 1 shows device 10 includes at least two electrodes 22 and 24).  Parramon shows that the battery 16 is a self-contained battery that may be a primary battery (Fig. 1, para. 0085), but lacks disclosing the internal impedance of the battery.
Greatbatch teaches that it is known in the art of implantable stimulation devices to provide a battery appropriate for the particular device, wherein the battery selection comprises a plurality of lithium based primary batteries each with internal resistance greater than 5 ohms, and a voltage range that would fall between 2.2V-3.6 V (col. 15, table 1). It would have been obvious to one having ordinary skill in the art at the time of invention to have selected one of the primary batteries listed in Greatbatch's table 1 as battery 16 of Parramon's device, since such a combination is simply combining prior art elements to yield a predictable result of providing a primary battery as a power source for a stimulator device, wherein the primary battery has a relatively high internal impedance to reduce maximum current draw from the battery during the device's operation, thus enhance the longevity of the battery life. 
The combination of Parramon and Greatbatch renders obvious the device above but lacks showing the claimed duration and frequency of the stimulating session. Gelfand teaches that it is known in the art of implantable stimulation devices to provide a device 202, 204 at a target stimulation site (Fig. 11; col. 14, lines 1-22), wherein the generated stimulation session is at a duty cycle that is a ratio of T3 duration/T4 minutes that is no greater than 0.05 (col. 11, lines 50-62, 20 minutes per day or week). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combination of Parramon and Greatbatch to have used a stimulation regimen suitable for the intended use, wherein a known stimulation regimen is at a duty cycle that is a ratio of T3 duration/T4 minutes that is no greater than 0.05 as taught by Gelfand. The motivation for modification would have been to modify the stimulation device taught by the combination for use in alternate therapy programs comprising particular stimulation regimens to treat different patient conditions as taught by Gelfand.

Regarding claim 2, Parramon further shows that the at least two electrodes are located on the first surface (the device of Parramon has a substantial cylindrical shape, where the electrodes 22 and 24 are located on the whole circumferential surface of the device, as shown in Figs. 1 and 20A). 
Regarding claim 7, Parramon further shows that the two electrodes are located on a lead that is attached to the implantable stimulation device (para. 0025 - a plurality of electrodes 24a and 24b are connected to the device via conductive leads). 
Regarding claim 9, Parramon further shows that the device circuitry, power source capacity, cycle life, hermeticity, and longevity provide implant operation at a typical setting for at least five years (para. 0068). It would have been obvious to one having ordinary skill in the art at the time of invention to have maintained the longevity of device operations when selecting the primary battery (as modified in view of Greatbatch above), such that the primary battery has sufficient capacity to power the pulse generation circuitry for the longevity of at least five years as taught by Parramon, which renders obvious the claimed minimum of two years.
Regarding claim 10, as discussed in the modification in view of Greatbatch, above, the combination would comprise a primary battery selected from table 1 of column 15, wherein a plurality of lithium based primary batteries are listed, each with a voltage range that would fall between 2.2V-3.6 V. It would have been obvious to one having ordinary skill in the art at the time of invention to have selected a primary battery having a nominal output voltage of 3 volts as appropriate for the stimulation device.
Regarding claim 18, Parramon further shows wherein the implantable stimulation device comprises a sensor contained within the housing responsive to operating commands wirelessly communicated to the implantable device from a non-implanted location, allowing limited external control of the implantable device (Fig. 1, paras. 0070-0073, 0098 - the system comprises internal component and external component communicated using RF telemetry antenna, and the external component comprises a remote control 40 and clinician’s programmer 60, configured to communicates with the implanted device through telemetry link 48, allowing the clinician programming device to control the operation of the implanted device; para. 0064 shows that the electrodes may be used as sensors). 
Regarding claim 19, Parramon teaches a device for stimulating a patient’s nerve and muscle, and therefore it would be inherent that the surface of the housing opposite from the stimulating electrode would be closest to the patient’s skin. 
Regarding claim 20, Parramon shows wherein the implantable stimulation device is configured to generate stimulation pulses having specified width and specified amplitude at a specified rate (para. 0077, Fig. 3).  

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Parramon, Greatbatch, and Gelfand as applied to claim 1 above, and in further view of Bernabei (US 2005/0107832 A1, hereinafter "Bernabei", cited in IDS).
Regarding claims 3-6, Parramon, Greatbatch, and Gelfand render obvious the implantable stimulation device of claim 1, wherein Parramon shows at least two electrodes. Parramon further shows wherein the device includes an anode electrode and a cathode electrode (Figs. 1 and 4 - device 10 includes electrodes 22 and 24, wherein electrode 22 is a cathode and electrode 24 is an anode, the electrodes being coupled to electronic assembly 14, paras. 0072, 0075-0077). Parramon lacks showing wherein the at least two electrodes comprise a central electrode located substantially in a center of the first surface of the housing and a circumferential electrode located substantially around and at least 5 mm distant from a center of the electrode. Bernabei teaches a stimulation device having an array of electrodes configured to have a central electrode and a plurality of circumferential electrodes disposed around the central electrode (Fig. 12, paras. 0012, 0107-0110, 0117), wherein the spacing between electrodes within the device may vary between 1 and 20 mm (para. 0082). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the electrode arrangement in the invention of Parramon so that at least one electrode is located in the central position while at least another electrode is located circumferential with relation to the central electrode and on the perimeter edge of the device as taught by Bernabei, since a change in shape or configuration is within the skill of one with ordinary skill in the art and such modification would provide the predictable result of placing the cathode and anode electrode at the most optimal position to deliver stimulation to the target tissue. It would have been further obvious to have modified a circumferential electrode to comprise a ring electrode attached around the perimeter edge of the housing, for the same purpose and effect of providing an optimal position to deliver the desired stimulation energy to the target tissue.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Parramon, Greatbatch, and Gelfand as applied to claim 1 above, and in further view of Schulman et al. (US 2005/0234533 A1, hereinafter "Schulman", cited in IDS).
Regarding claim 8, Parramon lacks showing wherein the device comprises a coin-shaped housing having a diameter that is no greater than 25 mm and a thickness of no greater than 2.5 mm. Parramon’s device is disclosed to preferably have a substantially tubular or cylindrical shape, with outer dimension to be approximately no greater than 27 mm by 3.2 mm (para. 0084). Parramon also discloses that it is possible for the device to have a hermetically sealed housing in other shapes (para. 0067). Schulman teaches an apparatus for connecting electrically conductive wire to an implantable stimulator, wherein the stimulator 2 has a tubular shape (Fig. 1), wherein an alternate embodiment of stimulator 2 is disc-shaped with one or more electrode(s) 90, wherein the dimensions of disc 88 are about 5-40 mm diameter and 1-6mm thick (Figs. 23-24; para. 0087). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the shape of the stimulator device taught by Parramon to have a disc-shape or coin-shaped housing as taught by Schulman of the taught dimensions of Parramon and/or Schulman, since a change in shape or configuration is within the skill of one with ordinary skill in the art and is obvious to provide based on the suitability for the intended use.  
Claims 11-13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Parramon, Greatbatch, and Gelfand as applied to claim 1 above, and in further view of Sturman et al. (US 2003/0187485 A1, hereinafter "Sturman", cited in IDS).
Regarding claim 11, the combination of Parramon, Greatbatch, and Gelfand renders obvious the stimulator of claim 10 above. Parramon states that the electronic circuitry includes a microcontroller circuit powered by a primary battery that controls the operation of the electronic circuitry so that the stimulus pulses are generated at a specified amplitude, a programmable current source circuit that sets the amplitude of the current in the stimulus pulses to a desired level (paras. 0077-0078 and Fig. 3 – showing the stimulation parameters including the stimulation amplitude, and a sensor circuit adapted to receive external commands from an external control device that provide operating commands or parameters for the microcontroller circuit, the operating commands including ON/OFF commands, and the operating parameter including defining the stimulation time, the time interval between stimulating sessions, and the stimulus amplitude). As for the limitation requiring a boost converter circuit that boost the battery voltage to an output voltage, wherein the output voltage is at least 3 times and no more than eight times the battery voltage, Parramon discloses the battery voltage to have a nominal voltage at 3.6 V but did not specify a required output voltage to power the device. However, the concept of having a boost converter circuit to amplify voltage of a power source to achieve a required output voltage is well known in the art.  Sturman teaches a device for low power, regulated output in battery powered electrotherapy device, wherein the power source used is lithium coin cell batteries (para. 0032 - the battery used in Sturman’s device is a CR2025 3 volt lithium coin, which is Lithium-MnO2 primary batteries with internal impedance greater than 5 ohm according to Greatbatch's table 1 as cited above). Sturman teaches using a transformer to step-up the output voltage to provide the desired, higher output level of the therapeutic pulses, wherein the transformer is chosen to have a voltage step-up characteristic based on the desired therapeutic output requirements and the load connected to the output electrodes (para. 0023, 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to have combined the stimulator taught by Parramon (as modified in view of Greatbatch and Gelfand above) with a transformer for boosting voltage from the power source as taught by Sturman, since both inventions are concerned with the same field of endeavor, namely implantable stimulator, and such modification would provide the predictable result of reducing power consumption, allowing for a stimulator capable of having a high level supply voltage without requiring multiple batteries or large power source, as well as providing a wide range of adjustable supply voltage to the pulse generating circuit.   
Regarding claims 12 and 13, Sturman further teaches wherein the stimulator comprises a microcontroller circuit including means for controlling the operation of the boost converter circuit in a way that limits the amount of instantaneous current that can be drawn from the battery, thereby preventing the battery voltage from dropping to values that would prevent the electronic circuitry from operating. (paras. 0023-0024 - “The pulse generator limits the current drawn on the electrotherapy device’s battery supply, thus preserving the life of the battery, by discharging the battery in multiple small amplitude pulses”).	Sturman teaches a control module 6 connects to switched inductor 7 to the battery supply 8, generating a current draw from the battery supply in to the low voltage storage capacitor 9 (Fig. 2). Control 6 limits the battery discharge pulses and time between battery discharge pulses such that the resulting average electrical current draw from the battery supply is within the battery's optimal discharge rate. Sturman did not disclose the specific ratio of the battery discharge pulse and the time between battery discharge pulses, and did not disclose the ratio being less than 0.02. The modification in view of Gelfand, as previously discussed, teaches that the device applies an electrical signal intermittently, at a duration of T3 minutes once every T4 minutes. Gelfand teaches that the intermittent delivery (col. 15, claim 9; col. 16, claim 15) means that the stimulator is also intermittently on or off (col. 11, lines 50-63), so current is not continuously being drawn from the battery.  	It would have been obvious for one having ordinary skill in the art at the time of invention to have combined the stimulator taught by the combination of Parramon, Greatbatch and Gelfand with a means for limiting the current drawn on the power supply taught by Sturman, since both inventions are concerned with the same field of endeavor, namely an implantable stimulator, wherein the stimulation energy is intermittent and not continuous, and such modification in view of Sturman would provide the predictable result of reducing power consumption by reducing unnecessary drain on the battery of the device and preserve the life of the device's battery, which is essential for long-term implantable stimulator devices in the field of art.

Regarding claim 17, Sturman further teaches wherein the stimulator comprises a microcontroller circuit including means for controlling the operation of the boost converter circuit in a way that limits the amount of instantaneous current that can be drawn from the primary battery (paras. 0023-0024 - “The pulse generator limits the current drawn on the electrotherapy device’s battery supply, thus preserving the life of the battery, by discharging the battery in multiple small amplitude pulses”). The modification in view of Gelfand, as previously discussed, teaches that the device applies an electrical signal intermittently, at a duration of T3 minutes once every T4 minutes. Gelfand teaches that the intermittent delivery (col. 15, claim 9; col. 16, claim 15) means that the stimulator is also intermittently on or off (col. 11, lines 50-63), so current is not continuously being drawn from the battery.  It would have been obvious to one having ordinary skill in the art at the time of invention to have combined the stimulator taught by the combination of Parramon, Greatbatch and Gelfand with a means for limiting the current drawn on the power supply taught by Sturman, since both inventions are concerned with the same field of endeavor, namely implantable stimulator, wherein the stimulation energy is intermittent and not continuous, and such modification would provide the predictable result of reducing power consumption by reducing unnecessary drain on the battery of the device and preserve the life of the device's battery, which is essential for long-term implantable stimulator devices.    

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Parramon, Greatbatch, Gelfand, and Sturman as applied to claim 11 above, and in further view of Denison et al. (US 2010/0327887 A1, hereinafter "Denison", cited in IDS).
Regarding claims 14 and 15, the combination of Parramon, Greatbatch, Gelfand, and Sturman renders obvious the stimulator of claim 11 as discussed above, but the combination lacks teaching wherein the pulse generation circuitry further includes a cascode circuit at the input of the programmable current source for reducing leading edge transient signals that may be present in the stimulation pulses generated by the pulse generation circuitry. This feature is taught by Denison, wherein a mixer amplifier may be utilized within a chopper stabilized instrumentation amplifier (Figs. 4A-4D illustrate elimination of transient glitches within instrumentation amplifier 10 through the use of feedback path 16 and switching at low impedance nodes within mixer amplifier 14; Fig. 6 teaches a circuit diagram illustrating a mixer amplifier 14, wherein the amplifier uses a folded cascode circuit allowing the currents to be partitioned to maximize noise efficiency; paras. 0085-0086, 0091-0093). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combined invention of Parramon, Greatbatch, Gelfand, and Sturman by adding a cascode circuit into the electronic circuit as taught by Denison, since such modification would provide the predictable result of the circuit offer high stability and high input impedance signal and reducing noise/transient signals of the stimulus pulses. 
 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Parramon, Greatbatch, Gelfand, Sturman, and Denison as applied to claim 15 above, and in further view of Adams et al. (US 5,372,605, hereinafter “Adams”, cited in IDS)
Regarding claim 16, the combination of Parramon, Greatbatch, Gelfand, Sturman, and Denison renders obvious the stimulator of claim 15 as discussed above, but the combination lacks teaching wherein the electronic circuitry includes means for kick starting the programmable current source by driving the programmable current source directly from the microcontroller circuit at the beginning of the stimulus pulse when the stimulus current amplitude is less than about 2 mA. This feature is taught by Adams, who teaches a dual battery power system for an implantable defibrillator, wherein Adams’ system comprises a lithium ion monitoring battery cell 111 which provides a low current, low voltage output with maximum current draw less than 2 mA, wherein the devices utilize Schottky diodes 118 and 120 enabling the power system to run power directly from the battery cell 111 during battery startup sequencing to initiate the device (col. 8, lines 3-27). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combined inventions of Parramon, Greatbatch, Gelfand, Sturman, and Denison by adding a Schottky diodes to the electronic circuitry, as taught by Adams, since such modification would provide the predictable result of a means for utilizing the fast switching Schottky diodes for quickly starting an implantable with low current source. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792